The fact is charged to be committed on the 30th day of November, in the 25th year of the Independence of the State, and in the year of our Lord 1801, which is in the 26th year of Independence; therefore, charged to have been committed in two different years; which is contradictory, and vitiates the indictment.
No indictment can be good without precisely showing a certain year and day, of the material facts alleged in it. 2 Hawk. P.C., 235. It is certain that if the indictment lays the offense on an uncertain or impossible day, as where it lays on a future day, or lays one and the same offense at different days, etc., it will be held bad. Ibid. This is expressly the case in question. The offense is charged to have been committed on the same month in two different years, which is impossible. We are therefore of opinion that the judgment should be arrested.
NOTE. — See State v. Sexton, 10 N.C. 184; State v. Woodman,ibid., 384. *Page 436